IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LINDA C. MATEY,                       : No. 549 WAL 2014
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
           v.                         :
                                      :
                                      :
JOHN G. MATEY,                        :
                                      :
                   Petitioner         :


                                   ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.